Citation Nr: 0843442	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-03 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for basic eligibility for VA nonservice-connected 
death pension benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran served from August 1946 to March 1949 with the 
Philippine Scouts.  He died in December 1992.  The appellant 
is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

The record reflects that following the above May 2001 VA 
decision, the appellant submitted a notice of disagreement in 
August 2001.  The RO did not act on the notice of 
disagreement until September 2005 because of its efforts to 
resolve certain discrepancies in the appellant's submissions 
concerning her marriage to the veteran.  Although the 
appellant did not thereafter file a substantive appeal until 
January 2006, given that the statement of the case misled the 
appellant into believing that the action appealed from was a 
June 2005 decision, the Board accepts the substantive appeal.  
See Gomez v. Principi, 17 Vet. App. 369 (2003) (the penalty 
of dismissal for failure to file a substantive appeal is 
expressly permissive).  This matter therefore originates from 
the May 2001 VA decision.


FINDINGS OF FACT

1.  Basic eligibility for VA nonservice-connected death 
pension benefits was denied in a March 1999 decision; the 
appellant's notice of disagreement with that decision was 
determined to be untimely in an unappealed June 2000 VA 
decision.

2.  The evidence added to the record since the March 1999 VA 
decision includes evidence which is not duplicative or 
cumulative of evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

3.  The veteran's service department has certified that the 
veteran's only period of service, from August 1946 to March 
1949, was with the Philippine Scouts.
 

CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
appellant's claim for basic eligibility for nonservice-
connected death pension benefits.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2000). 

2.  The requirements of basic eligibility for VA nonservice-
connected death pension benefits have not been met.  38 
U.S.C.A. §§ 101, 107, 1521, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.1, 3.3, 3.40, 3.41, 3.203 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his possession that pertains to the claim.

In the present case, the record show that the appellant was 
apprised on multiple occasions not only of the basis for the 
March 1999 denial of her claim, but also of the legal 
impediment to her claim.  She was provided appropriate notice 
in letters dated in August 2003, September 2003, February 
2004, April 2004, February 2005, and March 2005.  The April 
2004 correspondence specifically informed her that available 
records show the veteran served with the Philippine Scouts, 
service with which does not provide a basis for death pension 
benefits.  The February 2005 correspondence explained that 
the appellant needed to submit evidence showing that the 
veteran served with a regular component of the U.S. Armed 
Forces.  The appellant clearly is aware of what information 
and evidence is needed to substantiate her claim, given her 
multiple statement challenging VA's interpretation of the 
veteran's service in this case, and explaining her 
interpretation of the law and regulations pertaining to such 
service.

In the Board's opinion, the above notice letters collectively 
provided the appellant with the notice to which she is 
entitled under 38 U.S.C.A. § 5103(a).  She was advised of the 
basis for the prior denial of her claim, as well as of the 
information and evidence necessary to substantiate the claim 
to reopen.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Although she was not advised of the complete criteria for 
establishing entitlement to death pension benefits (such as 
income limitations), or of the information and evidence 
necessary to substantiate the "downstream" issue of the 
proper effective date to be assigned in the event of a 
successful claim, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), given that she lacks legal entitlement to 
the benefit sought, any failure to advise her of the 
information and evidence necessary to substantiate those 
elements could not result in any prejudice to the appellant.  
See Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007) 
(holding that any error in a Veterans Claims Assistance Act 
notice should be presumed prejudicial, and that VA has the 
burden of rebutting this presumption).  Moreover, to the 
extent there is any deficiency in the timing of notice to the 
appellant, the readjudication of the claim in the September 
2005 statement of the case cured any such defect.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 
2007) (a supplemental statement of the case can serve as a 
means of readjudication following 38 U.S.C.A. § 5103(a)- 
compliant notice; where such notice is followed by a 
readjudication, any timing error is cured).

Based on the procedural history of this case, the Board 
concludes that VA has complied with any duty to notify 
obligations set forth in 38 U.S.C.A. § 5103(a).

With respect to VA's duty to assist the appellant, the Board 
notes that pertinent records from all relevant sources 
identified by her, and for which she authorized VA to 
request, were obtained by the RO or provided by the appellant 
herself.  The Board points out that although the appellant's 
primary contention is that the veteran served in the U.S. 
Army, she does not allege that further efforts are required 
to verify additional periods of service.  She agrees that he 
served from August 1946 to March 1949.  The only dispute is 
over whether that service was in the U.S. Army or in the 
Philippine Scouts.  The dispute centers on a reading of the 
veteran's WD AGO Form 53 which is on file.  She contends that 
the mere issuance of such a form by the U.S. Army proves that 
the veteran served with a regular component of the U.S. Armed 
Forces.  The WD AGO Form 53, however, shows that the veteran 
served with the Philippine Scouts.  In July 1999 the service 
department confirmed that the veteran served only with the 
Philippine Scouts.  This case therefore is distinguishable 
from that presented in Capellan v. Peake, 539 F.3d 1373 (Fed. 
Cir. 2008).  In Capellan, the U.S. Court of Appeals for the 
Federal Circuit held that VA erred in denying that 
appellant's claim without first forwarding subsequent 
evidence concerning the nature of that veteran's service to 
the service department for review.  In this case, the 
evidence as to service is consistent with the determination 
by the service department that the veteran did not serve in 
the U.S. Army.  Again, this case boils down to how one reads 
the service record on file itself.  Under these 
circumstances, the Board finds that the concerns expressed in 
Capellan are not implicated in this case, and that remand for 
further verification by the service department is not 
required.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
appellant will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Entitlement to death pension benefits was denied in a March 
1999 VA decision.  The appellant attempted to appeal that 
decision, but the RO in June 2000 determined that her appeal 
was untimely; the appellant did not initiate an appeal of the 
June 2000 determination.  Generally, a claim which has been 
denied in a final rating decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

For claims filed prior to August 2001, as here, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, at 513 (1992). 

The surviving spouse of a veteran is entitled to receive VA 
improved non-service-connected death pension benefits if the 
veteran had qualifying service under 38 U.S.C.A. § 1521(j).  
To establish basic eligibility for VA non-service-connected 
death pension benefits, in part, the claimant's spouse must 
have been a veteran who had active military, naval, or air 
service.  38 U.S.C.A. §§ 101(2), (24), 1521(j); 38 C.F.R. §§ 
3.1, 3.6.

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable. 
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  'Active military, 
naval, and air service' includes active duty.  In turn, 
'active duty' is defined as full time duty in the Armed 
Forces.  38 C.F.R. § 3.6(a), (b). The 'Armed Forces' consist 
of the United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard, including their Reserve components.  38 C.F.R. § 
3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 and 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for VA compensation and dependency and indemnity compensation 
benefits, but not for VA pension benefits.  All enlistments 
and reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190.  38 C.F.R. § 3.40(b).

Service in the Commonwealth Army of the Philippines is 
included, for compensation, dependency and indemnity 
compensation, and burial allowance, from and after the dates 
and hours, respectively, when they were called into service 
of the Armed Forces of the United States by orders issued 
from time to time by the General Officer, U.S. Army, pursuant 
to the Military Order of the President of the United States 
dated July 26, 1941.  Service as a guerrilla under the 
circumstances outlined in 38 C.F.R. § 3.40(d) is also 
included.  38 C.F.R. § 3.40(c).

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits.  See 38 
U.S.C.A. § 501(a)(1) (West 2002).  Those regulations require 
that service in the Philippine Commonwealth Army (and thus 
veterans' status) be proven with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  
See 38 C.F.R. § 3.203(a) (requiring service department 
documentation of service where available), § 3.203(c) 
(requiring service department verification of service where 
documentation is not available).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, the service 
department's decision on such matters is conclusive and 
binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In short, under 38 C.F.R. 
§ 3.203, a claimant is not eligible for VA benefits based on 
Philippine service unless a United States service department 
documents or certifies their service.  Soria, 118 F.3d at 
749.

The Board notes that the claims folder was apparently rebuilt 
at some point in 1998.  The available evidence on file and 
considered by the RO in the March 1999 decision included 
multiple statements by the appellant concerning the nature of 
the veteran's service.  She argued that his service 
department certified that the veteran in fact had active 
duty, which alone qualified her under the appropriate law, 
regulations, and caselaw for death pension benefits.  She 
cited to Dela Pena v. Derwinski, 2 Vet. App. 80 (1992) and 
Duro v. Derwinski, 2 Vet. App. 530 (1992) as establishing 
that she was eligible for the benefits through the service 
department's certification.  She essentially argued that 
because the service department "certified" that the veteran 
had "active service," even if the veteran did serve in the 
Philippine Scouts rather than the U.S. Army, VA is bound to 
find that his service was the equivalent of service in a 
regular component of the U.S. Armed Forces, thereby avoiding 
application of 38 U.S.C.A. § 107.

Pertinent evidence received since the March 1999 decision 
includes a July 1999 certification by the veteran's service 
department that his active service was with the Philippine 
Scouts from August 1946 to March 1949.

The evidence also includes a copy of the veteran's WD AGO 
Form 53, which shows that he served from August 1946 to March 
1949 with the Philippine Scouts (as indicated by his service 
number beginning with "PS").

The evidence lastly includes multiple statements by the 
appellant.  Her statements are largely duplicative or 
cumulative of those she presented at the time of the March 
1999 decision.  She emphasized that even if the veteran did 
serve in the Philippine Scouts, the service department's 
finding that this constituted "active service" required VA 
to consider his service equivalent to service in a regular 
component of the U. S. Armed Forces.

The Board finds that service department certification and the 
WD AGO Form 53 in particular are clearly new, and are 
material in that they are so significant that they must be 
considered in order to fairly decide the merits of the claim.  
The appellant's claim therefore is reopened.

Turning to the merits of the appeal, the Board points out 
that, as already discussed, persons with service in the New 
Philippine Scouts under Public Law 190, 79th Congress shall 
not be deemed to have been in active military service with 
the Armed Forces of the United States for the purpose of 
establishing entitlement to VA nonservice-connected death 
pension benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  The 
Board recognizes the appellant's argument that the WD AGO 
Form 53 is an acknowledgement by the U.S. Army either that 
the veteran actually served with the U.S. Army, or that his 
service in the Philippine Scouts was the equivalent of so 
serving.  The WD AGO Form 53 itself clearly shows that the 
veteran served as a member of the Philippine Scouts for the 
period at issue, and the service department in July 1999 
confirmed this to be the case.  The cases cited by the 
appellant do not support her position.  The appellant simply 
is not eligible for the requested benefit.  Although the 
veteran's service, as described above, may be sufficient for 
certain VA purposes such as compensation, it is not the type 
of service that can qualify a claimant for other VA benefits, 
such as a nonservice-connected death pension in this case.  

As the veteran's recognized service does not confer 
eligibility for nonservice-connected death pension benefits, 
the appellant's claim must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994); Duro v. Derwinski, 
2 Vet. App. 530, 532 (1992).  The Board is bound by 38 
U.S.C.A. § 107(a), and therefore has no choice but to deny 
the appellant's death pension claim. 

The Board notes that inasmuch as the RO also reopened the 
appellant's claim, she has not been prejudiced by the Board 
proceeding to the merits of the appeal.  See generally, 
Bernard v. Brown, 4 Vet. App. 384 (1993). 


ORDER

New and material evidence having been submitted, reopening of 
the claim for basic eligibility for nonservice-connected VA 
pension benefits is granted.

Entitlement to VA nonservice-connected death pension benefits 
is denied.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


